Citation Nr: 0202220	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to June 1960 
and from August 1960 to August 1977, including service in 
Vietnam.  

The veteran filed a claim of entitlement to service 
connection for a low back disability in May 2000.  This 
appeal arose from a July 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO) which denied the veteran's 
claim.

This case was remanded by the Board of Veterans' Appeals (the 
Board) in May 2001 to the RO for additional development, to 
include a VA orthopedic examination and opinion.  The case is 
again before the Board for adjudication.


FINDING OF FACT

The veteran's current low back disability originated in 
service.


CONCLUSION OF LAW

Low back disability was incurred during the veteran's active 
duty service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability. 
In essence, he contends that his current low back disability 
had its inception during service.  He points out that he 
complained of back problems at the end of his military 
service and that these complaints are documented in his 
service medical records.   
In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Applicable Law and Regulations

Service connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  38 
C.F.R. § 3.303(b) (2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records

Service medical records for November 1971 reveal a notation 
of a history of back trauma.  The veteran complained of low 
back pain in March 1972.  His spine was normal on medical 
examination in April 1973.  He complained of pain on the 
right side of his back in April 1974; medical examination 
revealed mild muscle spasm due to strain, and he was given 
medication.  

The veteran complained on December 6, 1976 of low back pain 
due to heavy lifting.  It was noted on December 20, 1976 that 
the veteran had had acute low back pain after bending down to 
tie his shoes.  X-rays of the low back in December 1976 were 
normal.  It was reported on December 23, 1976 that the 
veteran had obtained moderate relief with treatment.  

The veteran reported a history of recurrent back pain on his 
April 1977 separation medical history report.  It was 
reported that he had had low back pain for several months 
with good relief with heat.  His spine was noted to be normal 
on physical medical examination in April 1977.

Post-service medical records

Outpatient treatment records dated from October 1979 to 
September 2000 reveal that the veteran was treated for low 
back disability on multiple occasions.  He complained in 
November 1982 of low back pain for the previous three days, 
with the onset while driving a bus for a prolonged period of 
time.  A history of recurrent low back pain was noted.  The 
assessment was mechanical back pain; strain of the lumbar 
spine.  

Private X-ray studies of the lumbar spine in June 1988 
revealed early osteoarthritis.  The impression in August 1989 
was lumbar muscle strain.  The veteran complained in March 
1991 of radicular pain from the buttock down the right lower 
extremity; the impression was herniated nucleus pulposus of 
L5-S1.  Private X-ray studies dated in April 2000 revealed 
spina bifida of S1, narrowed and sclerotic facet joints of 
L5, and probable disc disease at L5-S1.

An April 2000 MR scan (MRI) of the lumbar spine from M.O., 
M.D., revealed disc herniation at several levels with 
degenerative changes at L4-5 and mild prominence of the 
descending nerve root on the right at L5-S1.  An April 2000 
CT examination of the lumbar spine, which was signed by K.W., 
M.D. and approved by Dr. M.O., revealed multilevel pathology, 
with prominent degenerative hypertrophic spurring and spinal 
stenosis; it was noted that the CT findings correlated with 
the MR findings.

According to the results of a May 2000 electromyographic 
(EMG) examination from D.H.T., M.D., there was electrical 
evidence of an almost complete lower motor neuron dysfunction 
in the distribution of the right L5-S1 myotonic segment, with 
the major findings being in the S1 myotome, as well as 
conductive evidence of compromised conduction of the right S1 
nerve root.  Evaluation by C.I., M.D., in May 2000 revealed 
the impressions of low back pain, multilevel degenerative 
disk disease by MRI, nerve root irritation in the right S1 by 
EMG, and resolving right leg pain.

According to a September 2000 letter from R.B.F., M.D., he 
had treated the veteran on multiple occasions since April 
1983 for back and neck complaints.  Dr. F. noted that the 
veteran's medical history revealed back injuries in service 
in 1974 and 1976 and that recent X-rays, CT scans, and MRI 
scans of the lumbar spine showed extensive multilevel 
pathology consistent with previous injuries to the back.  

As noted in the Introduction, the Board remanded this case in 
May 2001 so that the veteran could be provided with a VA 
physical examination and opinion of the examiner as to 
whether the veteran's low back disability originated in 
service or is otherwise etiologically related to service.

In response to the Board's remand, the veteran underwent VA 
orthopedic examination of the back in September 2001.  After 
reviewing the file and examining the veteran, the examiner 
concluded that the veteran had chronic low back pain with 
left lower extremity radicular symptoms at the L5 
distribution.  The examiner went on to say that it was " . . 
. not likely that his onset of pain during the service was a 
precursor to the degenerative condition he has now and that 
his service was partially responsible for development of low 
back pain with the lifting he did.  However, this is a 
degenerative condition and may have occurred regardless of 
whether he had been in the service or a civilian, and the 
service cannot be blamed fully for the development of his 
back pain."

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the 
August 2000 Statement of the Case and the November 2001 
Supplemental Statement of the Case of the relevant law and 
regulations and the type of evidence that could be submitted 
by him in support of his claim.  He was informed about the 
VCAA in June 2001.  

With respect to VA duty to assist the veteran in the 
development of his claim, as noted above the Board remanded 
this case in May 2001.  The terms of the remand have been 
complied with by the RO.  In particular, a VA orthopedic 
examination was conducted in September 2001.  There is 
sufficient medical and other evidence of record with which 
the Board may make an informed decision.  The veteran has not 
pointed to any pertinent evidence which exists and which has 
not been obtained.
The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his own behalf.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

There is no dispute that the veteran has a low back 
disability.  The question which must be answered by the Board 
is whether his current back disability is related to the back 
pain reported during military service.  The RO answered this 
question in the negative.

Having reviewed the record, the Board concludes that there is 
probative evidence that establishes that the veteran's low 
back disability originated during service.  His service 
medical records contain reference to low back complaints on 
several occasions, beginning in 1971.  He complained on his 
separation medical history report in April 1977 of recurrent 
back pain.  His post-service medical treatment records 
indicate low back complaints, with a history of recurrent low 
back pain, beginning within a few years of service discharge.  
It thus appears that the veteran has presented evidence of 
continuity of symptomatology dating back to service.  
See 38 C.F.R. § 3.303(b) (2001).  

In addition to evidence demonstrating continuity of 
symptomatology, there is also medical evidence providing a 
nexus between such symptomatology and the veteran's service.  
The September 2000 statement from Dr. F. appears to stand for 
the proposition that the veteran's current back disability is 
related to back injuries sustained by the veteran during his 
military service.  The opinion from the VA examiner who 
performed the orthopedic examination in September 2001 is 
rather poorly worded, but it concludes that the veteran's 
service was partially responsible for the development of the 
veteran's low back pain.  

The Board notes in passing that the September 2001 VA 
examiner indicated that the veteran's current back disability 
"may have occurred regardless of whether he had been in the 
service or a civilian."  The Board cannot dispute that 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [in the absence of specific medical evidence, the 
Board may not rely on its own unsubstantiated medical 
opinion].  However, for the adjudicative purpose of 
determining whether to grant service connection, it is 
irrelevant that the veteran would have developed the same 
disability had he not been in service.  What matters is 
whether he developed the disability during  service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
The VA physician's opinion indicates that such is the case.        

Consequently, there is evidence of low back disability in 
service, post-service evidence of a history of recurrent low 
back pain with continued treatment for low back disability, 
and medical opinions linking the veteran's current low back 
disability to service.  There is no medical opinion of record 
which disassociates the veteran's current back disability 
from his military service.

In short, the medical evidence of record supports the 
proposition that the veteran's low back disability began 
during service.  Based on the above analysis, the Board 
concludes that a grant of service connection for low back 
disability is warranted.  The benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to service connection for low back disability is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

